Title: Franklin and Silas Deane to Arthur Lee, 26 February 1778
From: Franklin, Benjamin,Deane, Silas
To: Lee, Arthur


Sir,
Passy 26. Feb. 1778
The greater the public Consequences that may flow from the Return of our Dispatches, the more necessary it seem’d that the Court should be immediately acquainted with it that the miscarriage might as soon as possible be repair’d. It was near nine at Night when the News arriv’d; and Mr. Deane set out immediately. If we could have imagin’d it necessary to have a Consultation with you on so plain a Case, it would necessarily have occasion’d a Delay of that important Business till the next Day. He has been at Versailles and obtain’d an Order for another and larger Frigate, and an Express to be immediately sent off carrying that Order, that she may be ready: We think Mr. Deane deserves your Thanks, and that neither of us deserve your Censure. We are at present both engag’d in copying the Treaties, which will employ us closely till Sunday. After they are gone we shall be ready to enter into the Consultation you propose relating to our being publicly acknowledg’d here. We have the honour to be, with great Respect Sir, Your most obedient humble Servants
 
Notation: BF & SD. to Arthur Lee 26. Feb. 1778.
